The Court at General Term, said :—“No appeal lies from an order sustaining or overruling a demurrer. An interlocutory judgment should have been entered upon the judge’s decision, and an appeal taken from it. So a final judgment entered upon the interlocutory judgment may be appealed from. In the case of an appeal from such an interlocutory judgment, the order upon which it was entered, and in the case of an appeal from such a final judgment, both the interlocutory judgment and the order may be reviewed, provided the notice of appeal is, upon its face, sufficient for the purpose. These points have been settled so clearly, that it seems surprising that any doubt should now exist (Code, §§ 1021, 1349 ; Cambridge V. Nat. Bank v. Lynch, 76 N. Y. 514; Ligeois v. McCracken, 22 Hun, 69 ; S. C., 83 N. Y. 624; Church v. Amer. Rapid Tel. Co., 41 Super. Ct. 558 ; Smith v. Rathbun, 88 N. Y. 660).”
A. B. Conger, for appellants.
E. P. Wilder, for respondent.
Opinion by Van Vorst, J.; Sedgwick, Ch. J., and Freedman, J., concurred.
Appeal dismissed, with costs.